UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1814


JAAMAL FLEMING,

                    Plaintiff - Appellant,

             v.

VIRGINIA STATE UNIVERSITY; POLICIES AND PETITIONS COMMITTEE;
ACADEMIC      CREDIT    COMMITTEE;      KATRINA     WALKER;
COMMONWEALTH OF VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00411-JAG)


Submitted: December 29, 2017                                      Decided: March 5, 2018


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jaamal Fleming, Appellant Pro Se. Ramona Leigh Taylor, VIRGINIA STATE
UNIVERSITY, Petersburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jaamal Fleming appeals from the district court’s order dismissing his civil action

for breach of contract, defamation, and fraud for lack of subject matter jurisdiction based

on Eleventh Amendment immunity. Appellees argue that the action is barred by the

doctrine of res judicata. Assuming without deciding that the doctrine of res judicata does

not bar Fleming’s complaint, we conclude after review of the record that the district court

did not reversibly err in determining that it lacked subject matter jurisdiction over the

complaint. We therefore affirm the district court’s dismissal decision. Fleming v. Va.

State Univ., No. 3:17-cv-00411-JAG (E.D. Va. June 9, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2